Citation Nr: 0316330	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
3, 1968, to August 6, 1973.  He initially received a 
discharge under other than honorable conditions, but in 
October 1981 the Department of the Army upgraded his 
discharge and character of service to honorable and apprised 
him of this in November 1981.  Consequently, the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, determined in an April 1982 administrative 
decision that he was entitled to VA health care and related 
benefits for his military service from April 3, 1968 to April 
4, 1971, but that he continued to be ineligible under all 
applicable laws and regulations for VA healthcare and related 
benefits for any disability incurred in or aggravated in the 
line of duty during the remainder of his military service 
from April 5, 1971, until August 6, 1973.  That 
administrative determination of the RO concerning his 
character of discharge is final and binding in the absence of 
clear and unmistakable error (CUE), and this is not alleged 
or otherwise shown by the evidence of record.  See 38 C.F.R. 
§ 3.104(b) (2002).

The RO determined in its August 2000 decision that the 
veteran was not entitled to service connection for PTSD and 
that he was not entitled to a TDIU.  He voiced disagreement 
and perfected his appeal of both of these issues.  In August 
2001, the Board remanded this matter to the RO for additional 
development.  This matter is again before the Board for 
appellate review.

In May 2002, the RO sent a letter to the veteran that, in 
part, notified him that the attorney he appointed to 
represent him before VA, James W. Stanley, Jr., had his 
authority to represent VA claimants revoked.  The veteran was 
notified that VA could no longer recognize Mr. Stanley as his 
representative and advised of his representation choices.  
The record reflects that in August 2002, the veteran 
subsequently appointed Veterans of Foreign Wars of the United 
States as his representative.


REMAND

The evidence of record indicates that the veteran is in 
receipt of Social Security Administration (SSA) benefits.  
VA's duty to assist requires VA to make reasonable efforts to 
obtain evidence sufficiently identified by the veteran.  See 
38 U.S.C.A. § 5103A (West 2002); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  His SSA records have 
not been obtained and associated with his claims folder.  
Accordingly, a remand is in order.  

This matter is REMANDED for the following action:

1.  The RO should obtain the veteran's 
records from the Social Security 
Administration, including all medical 
records, which pertain to the disability 
or disabilities for which the veteran was 
awarded Social Security Disability 
benefits.

2.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits and all evidence received since 
October 2002.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
C.P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



